Citation Nr: 1104816	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-03 456 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1967 to March 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating decision 
of the St. Petersburg, Florida RO, which (pursuant to an August 
2007 Board decision) awarded service connection for hypertension 
at a noncompensable rating, effective July 12, 2004.  The claims 
file is now under the jurisdiction of the Chicago, Illinois RO.

The Veteran testified before the undersigned in a September 2010 
Travel Board hearing, a transcript of which is included in the 
claims file.


FINDING OF FACT

The Veteran's blood pressure does not show diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A January 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
rating; while a May 2009 supplemental SOC (SSOC) readjudicated 
the matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a 
November 2007 letter also provided him/her with general 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record.  He has 
not alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in September 2004, August 2008, 
and May 2009, which will be discussed in greater detail below, 
though the Board finds these examinations to be adequate as they 
involved both a review of the Veteran's history and a physical 
examination that included all necessary findings.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
an examination that is adequate for rating purposes).  He has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the Board 
will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
This is known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

The Veteran filed his application for service connection for 
hypertension in 2004, and the appeal has continued since that 
time.  The Board notes that Diagnostic Code 7101 was revised 
during the course of this appeal, effective September 6, 2006.  
See 71 Fed. Reg. 52460.  This revision added Note (3) to 
Diagnostic Code 7101, which states that hypertension should be 
evaluated separately from hypertensive heart disease and other 
heart disabilities.  See 71 Fed. Reg. 52460; see also 38 C.F.R. § 
4.104 (2006, 2007).  This revision does not alter the substantive 
portions of Diagnostic Code 7101 for rating hypertension, nor 
does it have any effect on the evaluation of this service-
connected disability.  As such, the Board need not evaluate the 
Veteran's service-connected hypertension separately under the 
criteria as in effect before and after September 6, 2006.  The RO 
clearly applied this change as the Veteran does have separate 
ratings for his hypertension and coronary heart disease.  

Under the Rating Schedule, hypertension is evaluated by 
application of Diagnostic Code 7101.  Under this code, a 
noncompensable disability rating is awarded for diagnosed 
hypertension.  A 10 percent evaluation is warranted if there is 
medical evidence of diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; it is the 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.

The RO granted service connection at a noncompensable rating for 
hypertension in the September 2007 rating decision on appeal.  
The Veteran contends that he merits a compensable rating for this 
disability.

The Veteran was first diagnosed with hypertension in July 2004.  
At that time, the blood pressure reading was 157/92.  He was 
prescribed Fosinopril for treatment.

The Veteran was afforded a VA examination in September 2004.  The 
Veteran reported that he was diagnosed with hypertension in 2002 
and was prescribed Lisinopril for treatment.  Blood pressure 
readings were 157/92, 155/90, and 160/91, providing evidence 
against this claim.  Upon physical examination, the heart rate 
and rhythm were normal.  There was no enlargement and no murmurs 
were present.  The peripheral vascular system was excellent and 
there was no evidence of peripheral edema.  A chest X-ray was 
negative.  The diagnosis was essential hypertension.

On November 2004 VA treatment, the blood pressure reading was 
156/80.  

Upon February 2006 VA hospital admission for chest pain, later 
diagnosed as non-ST-elevated myocardial infarction, the blood 
pressure reading was 142/89.

On consultation the following day, the blood pressure reading was 
117/69.  Physical examination was negative for any evidence of 
cardiologic decompensation.  His electrocardiogram was also 
unremarkable.  Coronary artery disease was diagnosed.  The Board 
notes that the Veteran is service-connected and separately 
evaluated for coronary artery disease, currently evaluated as 30 
percent disabling; this matter is not on appeal at this time.

In February 2006, the Veteran was evaluated by a private 
physician for follow-up after undergoing cardiac stenting for 
coronary artery disease.  His blood pressure was 130/70, sitting.

On August 2006 VA treatment, the blood pressure reading was 
134/76.  On July 2007 VA treatment, repeat blood pressure reading 
was 138/80.

Following an August 2007 Board decision in which service 
connection was granted, the RO assigned a noncompensable 
evaluation based upon these results in its September 2007 rating 
decision, finding that the Veteran's hypertension did not meet 
the necessary criteria for a compensable evaluation.

On February 2008 VA treatment, blood pressure reading was 158/87.  
Heart rate and rhythm were regular, with no murmurs, rubs, or 
gallops.  On July 2008 VA treatment, the blood pressure readings 
were 123/84 and 120/78.

On August 2008 VA heart examination, the examiner noted the onset 
of coronary artery disease in 2003.  The Veteran reported doing 
well since undergoing a double stent placement that year.  The 
examiner found no history of hypertensive heart disease.  Blood 
pressure reading was 140/90, providing evidence against this 
claim.  A chest X-ray was normal.   

On February 2009 VA treatment, the blood pressure readings were 
152/86 and 130/80.

The Veteran was afforded another VA examination in May 2009.  He 
reported that he first sought VA treatment for hypertension in 
2003, and that his blood pressure at that time was 130/90.  He 
reported being on the same blood pressure medications since 2003, 
including Zestril, an ACE inhibitor.  He had no history of 
hospitalization or surgery relating to hypertension, traumatic 
injury to the heart, cardiac neoplasm, hypertensive renal 
disease, or epistaxis or headache or stroke related to 
hypertension.  He did report a history of hypertensive 
cardiovascular disease, with residual symptoms of occasional 
chest pain.  The examiner noted that continuous medication is 
required for control of the Veteran's hypertension.

On physical examination, blood pressure readings were 148/74, 
148/74, and 148/74, providing evidence against this claim.  Heart 
rhythm was regular, and there was no JVD, click, pericardial rub, 
or murmur.  X-ray results showed normal heart and mediastinum, 
with no change compared to the previous chest X-ray in September 
2004.  Heart size was normal.  The examiner diagnosed essential 
hypertension, with no hypertensive heart disease present, and no 
effects on the Veteran's usual daily activities.

On November 2009 VA treatment, blood pressure reading was 128/70.  
The assessment was of hypertension, well controlled with 
Lisinopril and Metoprolol.  On August 2010 VA treatment, blood 
pressure reading was again 128/70.

The results above uniformly provide evidence against this claim, 
clearly indicating that the higher criteria are not met for 
hypertension.  That is, a 10 percent evaluation is warranted if 
there is medical evidence of diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; it 
is the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  As highlighted above, 
diastolic blood pressure is not shown to be predominantly 100 or 
more.  Similarly, systolic pressure is not demonstrated as being 
predominantly 160 or more throughout the appeal period.  Finally, 
the records reflect no history of diastolic pressure 
predominantly 100 or more, though the Board recognizes that the 
Veteran is on medication for control of this disorder.  
Accordingly, despite the Veteran's sincere testimony, there has 
been no persuasive evidence of the necessary diastolic and/or 
systolic blood pressure readings required to merit a compensable 
evaluation.

In summary, the schedular criteria for a 10 percent rating for 
hypertension are not met, and such rating is not warranted 
throughout the duration of the appeal period.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The facts and examinations cited 
above provide negative evidence against the Veteran's claim, 
outweighing his statements, and show that his hypertension does 
not meet any of the diagnostic criteria for a 10 percent 
evaluation.  

Upon a complete review of the evidence of record, the Board finds 
no basis to award a compensable disability rating for the 
Veteran's hypertension.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the disability picture described by the Veteran and 
shown by the reports of record fit appropriately with the 
criteria found in the relevant Diagnostic Code for hypertension.  
The Board does not see any manifestations that are not 
encompassed in the current Diagnostic Code.   In short, the Board 
does not find that the schedular criteria have been inadequate 
for rating the manifestations of the service-connected 
disability.  See 38 U.S.C.A. § 1155 (West 2002) (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).   For these reasons, referral for extraschedular 
consideration is not warranted.

Finally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is currently sought in this appeal.  In the present case, the 
Board finds no such question is raised.  The Veteran has not 
contended that he is unemployable due to hypertension.  No 
evidence of record otherwise suggests that the Veteran's service- 
connected hypertension renders him unemployable, including 
testimony from the Veteran.  Therefore, the Board finds that this 
appeal for a compensable rating does not include an issue of 
entitlement to TDIU.  However, if the Veteran wishes to file for 
a TDIU based on the cumulative effects of his service-connected 
disorders, he should contact the RO to file such claim.  




ORDER

Entitlement to an initial compensable disability evaluation for 
hypertension is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


